ACCEPTED
                                                                                                      03-14-00510-CV
                                                                                                              6368689
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                  8/5/2015 2:10:05 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                              MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                          A GENERAL PARTNERSHIP
                                       ───────────────────────────────
JAMES F. MARTENS*                      301 CONGRESS AVENUE, SUITE 1950           AMANDA
                                                                                FILED   ING. TAYLOR
KELLI H. TODD
                                             AUSTIN, TEXAS 78701         3rd COURT   OFV.
                                                                                DANIELLE  APPEALS
                                                                                            AHLRICH
LACY L. LEONARD
─────────────────                               (512) 542-9898               AUSTIN,  TEXAS
                                                                                   ALLEGRA   D. HILL
                                                                                    ─────────────────
Attorneys at Law                              FAX (512) 542-9899         8/5/2015 2:10:05   PM
                                                                                    Attorneys at Law
─────────────────                                                                   ─────────────────
*Board Certified in Tax Law                 www.textaxlaw.com              JEFFREY D. KYLE
Texas Board of Legal                                                             Clerk
Specialization
                                            August 5, 2015

Via E-Filing
Court of Appeals
Third District of Texas
Attn: The Honorable Jeffrey Kyle, Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

          Re:       Court of Appeals Number: 03-14-00510-CV
                    Trial Court Number: D-1-GN-13-002811

                    Noah S. Bunker, Paul Carrell, Everett Brew Houston, Jr., W.
                    Andrew Buchholz, Scott J. Leighty, Jad L. Davis, and Holly
                    Clause, Appellants v. Tracy D. Strandhagen, Appellee

Dear Mr. Kyle:

       In accordance with the Clerk’s request, please accept this letter as
notification that Amanda G. Taylor of Martens, Todd, Leonard, Taylor & Ahlrich
intends to present oral argument on behalf of Appellants, Bunker et. al., on
September 16, 2015 at 1:30 am.

                                         Sincerely,

                                         MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                                         By: /s/ Amanda Taylor
                                             Amanda Garrett Taylor
                                             ataylor@textaxlaw.com
                                             Texas Bar No. 24045921
cc:   Via E-service to:

      Dan Byrne, DByrne@FBHF.com
      Lessie Fitzpatrick, LFitzpatrick@FBHF.com
      Christine Burgess, CBurgess@FBHF.com

      Counsel for Appellee Tracy D. Strandhagen